         Case 1:19-cv-07666-LGS-SLC Document 66 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SCOTT CAWTHON,

                                Plaintiff,

         against
                                                         CIVIL ACTION NO.: 19 Civ. 7666 (LGS) (SLC)

                                                                       DISCOVERY ORDER
MGA ENTERTAINMENT,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of the parties’ letters at ECF Nos. 64 and 65. The Court interprets

Judge Schofield’s Order at ECF No. 51 as denying the request for leave to file a motion to dismiss,

ordering that discovery continue, and ordering that motions for summary judgment be filed upon

the completion of fact discovery.

         Defendant’s request that the date to complete depositions be stayed until after the stay-

at-home orders are lifted in Los Angeles and California is GRANTED IN PART. Fact discovery is

extended a further 30 days, and shall now close on June 12, 2020. Two weeks before the close

of fact discovery, by May 29, 2020, the parties shall file a joint status letter explaining the status

of the stay-at-home order, and whether additional time is needed to complete discovery.

         During this time, the parties are urged to continue to engage in settlement negotiations.

If they believe a settlement conference would be helpful, they may request court mediation or a

settlement conference before the undersigned at any time.


Dated:             New York, New York                         SO ORDERED
                   April 15, 2020
